      Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 1 of 167




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LYNN OXENBERG and
 RONALD LEWIS

        Plaintiffs,
                                                  Case No. 2:20-cv-00738-CMR
        v.

 ALEX AZAR II, in his official capacity as the
 Secretary of the Department of Health and
 Human Services.

        Defendant.


                DECLARATION OF JAMES C. PISTORINO IN SUPPORT
                OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       I, James C. Pistorino, Esq., declare as follows:

       I am an attorney with the law firm Parrish Law Offices. I represent the Plaintiffs in the

above-captioned action. I submit this Affidavit in support of Plaintiffs’ Motion for Summary

Judgment.

       Attached hereto as Exhibit A is a true and correct copy of a decision issued by

Administrative Law Judge Thomas Strafuss on June 3, 3019 in ALJ Appeal No. 1-845246824.

       The Secretary did not appeal Judge Strafuss’ decision and it has become final.

       Attached hereto as Exhibit B is a true and correct copy of a decision issued by

Administrative Law Judge Carolyn Cohn-Morros on September 5, 2019 in ALJ Appeal No. 1-

8651098761.

       The Secretary did not appeal Judge Cohn-Morros’ decision and it has become final.




                                                                                        03/30/2020 4:35 PM
      Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 2 of 167




       Attached hereto as Exhibit C is a true and correct copy of a decision issued by

Administrative Law Judge Carolyn Cohn-Morros on October 24, 2019 in ALJ Appeal No. 3-

8686737644.

       The Secretary did not appeal Judge Cohn-Morros’ decision and it has become final.

       Attached hereto as Exhibit D is a true and correct copy of a decision issued by

Administrative Law Judge Bruce MacDougall on September 5, 2019 in ALJ Appeal No. 1-

8393258352.

       Attached hereto as Exhibit E is a true and correct copy of a requests for escalation related

to Judge MacDougall’s decision.

       Attached hereto as Exhibit F is a true and correct copy of a decision issued by

Administrative Law Judge Gerald Hynum on October 24, 2019 in ALJ Appeal No 3-8693279102.

       The Secretary did not appeal Judge Hynum’s decision and it has become final.

       Attached hereto as Exhibit G is a true and correct copy of a decision issued by

Administrative Law Judge Pamela Levine on May 30, 2019 in ALJ Appeal No. 1-8411344383.

       Attached hereto as Exhibit H is a true and correct copy of a requests for escalation related

to Judge Levine’s decision.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing statements are true and correct.

Dated: March 30, 2020

                                                     /s/ James C. Pistorino
                                                     James C. Pistorino, Esq.
                                                     PARRISH LAW OFFICES
                                                     788 Washington Road
                                                     Pittsburgh, PA 15228
                                                     (412) 561-6250
                                                     james@dparrishlaw.com
                                                     Attorney for Plaintiffs



                                               -2-
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 3 of 167




                        EXHIBIT A
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 4 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 5 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 6 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 7 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 8 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 9 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 10 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 11 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 12 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 13 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 14 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 15 of 167




                        EXHIBIT B
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 16 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 17 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 18 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 19 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 20 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 21 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 22 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 23 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 24 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 25 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 26 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 27 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 28 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 29 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 30 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 31 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 32 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 33 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 34 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 35 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 36 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 37 of 167




                        EXHIBIT C
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 38 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 39 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 40 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 41 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 42 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 43 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 44 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 45 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 46 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 47 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 48 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 49 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 50 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 51 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 52 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 53 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 54 of 167




                        EXHIBIT D
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 55 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 56 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 57 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 58 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 59 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 60 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 61 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 62 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 63 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 64 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 65 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 66 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 67 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 68 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 69 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 70 of 167




                        EXHIBIT E
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 71 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 72 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 73 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 74 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 75 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 76 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 77 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 78 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 79 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 80 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 81 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 82 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 83 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 84 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 85 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 86 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 87 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 88 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 89 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 90 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 91 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 92 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 93 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 94 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 95 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 96 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 97 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 98 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 99 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 100 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 101 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 102 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 103 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 104 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 105 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 106 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 107 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 108 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 109 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 110 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 111 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 112 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 113 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 114 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 115 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 116 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 117 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 118 of 167




                         EXHIBIT F
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 119 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 120 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 121 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 122 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 123 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 124 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 125 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 126 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 127 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 128 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 129 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 130 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 131 of 167




                        EXHIBIT G
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 132 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 133 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 134 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 135 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 136 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 137 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 138 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 139 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 140 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 141 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 142 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 143 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 144 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 145 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 146 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 147 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 148 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 149 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 150 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 151 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 152 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 153 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 154 of 167




                        EXHIBIT H
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 155 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 156 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 157 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 158 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 159 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 160 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 161 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 162 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 163 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 164 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 165 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 166 of 167
Case 2:20-cv-00738-CMR Document 12-1 Filed 03/30/20 Page 167 of 167
